Case 1:18-cv-00949-FB-SJB Document 22 Filed 10/11/18 Page 1 of 1 PageID #: 465



                                ROBERT L. ARLEO, ESQ. P.C.
                               380 Lexington Avenue, 17th Floor
                                  New York, N.Y. 10168
Telephone: (212) 551-1115                                                  Fax: (518) 751-1801
Email: robertarleo@gmail.com

                                                            October 11, 2018
Honorable Frederick Block
U.S. District Judge
U.S. District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                                Re: Ezell v. Ocwen Loan Servicing, LLC
                                     18-cv-00949(FB)(SJB)
Dear Judge Block:

    I am counsel for the Plaintiffs named in the above-entitled lawsuit. Currently pending before
Your Honor is Defendant’s motion to dismiss the Second Amended Complaint. Please consider
this letter as a request to supplement Plaintiffs’ opposition thereto with the following case
decisions which were issued shortly before, on and after Plaintiffs’ served their Memorandum in
opposition to the Defendant’s motion on August 24, 2018.

   Defendant places great reliance upon ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir. 2018) in
support of their motion to dismiss. However, the underlying decisions, each of which expressly
considered ACA Int’l v. FCC, provide further support for the Plaintiffs’ opposition to the
Defendant’s motion to dismiss:

   1. Heard v. Nationstar Mortg. LLC, 2018 WL 4028116 (D. Ala., Aug. 23, 2018);

   2. Washington v. Six Continents Hotels, Inc., 2018 WL 4092024 (C.D. Cal., Aug. 24, 2018);

   3. Gonzalez v. Ocwen Loan Servicing, LLC, 2018 WL 3134439 (M.D. Fla., Sept. 5, 2018);

   4. Marks v. Crunch San Deigo, LLC, 2018 WL 4495553 (9th Cir., Sept. 20, 2018);

   5. Meza v. Sirius XM Radio, Inc., 2018 WL 4599718 (S.D. Cal., Sept. 25, 2018).

                                                      Respectfully submitted,

                                                      / s / Robert L. Arleo

                                                      Robert L. Arleo

RLA:gra
Cc: Plaintiffs
   All attorneys of record via ECF
